Exhibit 10.4
BILL OF SALE. ASSIGNMENT AND INDEMNIFICATION AGREEMENT

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DALLAS
  §    

This BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT (the “Agreement”) is
entered into to be effective the 5th day of June, 2009, by and between REGENT
ENTERTAINMENT MEDIA INC., a Delaware Corporation (“Assignor”), whose address is
10990 Wilshire Blvd, Penthouse Floor, Los Angeles, California 90024, and STEPHEN
P. JARCHOW, an individual, and PAUL COLICHMAN, an individual (hereinafter
collectively referred to as the “Assignee”), whose respective addresses are 8411
Preston Road, Suite 740, Dallas, Texas 75225 and 10990 Wilshire Blvd, Penthouse
Floor, Los Angeles, CA 90024.
For the sum of One Million Four Hundred Forty Thousand Dollars ($1,440,000.00)
from STEPHEN P. JARCHOW and the sum of Nine Hundred Sixty Thousand Dollars
($960,000.00) from PAUL COLICHMAN, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1. Assignor hereby sells, transfers, assigns and conveys to Assignee all right,
title and interest of Assignor in and to those certain accounts receivable
derived from the “insertion orders” related thereto which are itemized and
described in Exhibit “A” attached hereto and made a part hereof (the “Assigned
Accounts”).
TO HAVE AND TO HOLD the Assigned Accounts unto Assignee, its successors and
assigns, forever, and Assignor does hereby bind itself and its successors and
assigns, to WARRANT and FOREVER DEFEND , all and singular, title to the Assigned
Accounts unto the Assignee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any party thereof. Said
assignment is made with full right of recourse by Assignor against Assignee.
2. Assignor covenants, warrants and represents that: (a) Exhibit “A” sets forth
as of the date hereof all of the Assigned Accounts which are being assigned to
Assignee; (b) that Assignor is the owner of all of the Assigned Accounts;
(c) the amounts stated in Exhibit “A” are the amounts due and owing on each of
the said Assigned Accounts as of the date of this Agreement; and (d) that no
Assigned Account has been prepaid to Assignor or any other party or fund and
that the amounts stated in Exhibit “A” are the outstanding amounts still left
due and owing to Assignor and which is being assigned to Assignee.
3. Assignor hereby agrees to discharge, in accordance with the terms thereof,
any and all of the obligations under the Assigned Accounts both prior to and
after the date hereof. Assignor agrees to indemnify, save and hold harmless
Assignee from any cost, liability, damage or expense (including attorney’s fees)
arising out of or relating to Assignor’s failure to perform any of the
obligations arising from the and accruing on or after the date hereof.

      BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT   Page 1

 

 



--------------------------------------------------------------------------------



 



4. Assignor hereby agrees to perform, execute and/or deliver or cause to be
performed, executed and/or delivered any and all such further acts and
assurances as Assignee may reasonably require to perfect Assignee’s interest in
the Assigned Accounts hereby assigned.
5. Assignor understands and agrees the Assigned Accounts are paid through a
lockbox account and US Bank which is controlled by Assignee under account number
153460756502 entitled, “Liberation Productions International Operating Account.”
Said Assigned Accounts will continue to be paid in the same manner and Assignee
shall be repaid promptly from said account at Assignee’s direction and ratably
between the Assignees at the rate of sixty percent (60%) to STEPHEN P. JARCHOW
and forty percent (40%) to PAUL COLICHMAN.
6. This Bill of Sale, Assignment and Indemnification Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Bill of Sale, Assignment and
Indemnification Agreement as of the date first above written.

              ASSIGNOR:
 
            REGENT ENTERTAINMENT MEDIA INC.,
a Delaware corporation
 
       
 
  By:   /s/ Paul Colichman
 
       
 
      Paul Colichman, President

ASSIGNEE:

     
/s/ Paul Colichman
  /s/ Stephen P. Jarchow
 
   
Paul Colichman
  Stephen P. Jarchow

      BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT   Page 2

 

 



--------------------------------------------------------------------------------



 



         
 
       
THE STATE OF CALIFORNIA
  §    
 
  §    
COUNTY OF LOS ANGELES
  §    

On this the 8th day of June, 2009, before me the undersigned notary public in
and for the State of California personally appeared PAUL COLICHMAN who proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same individually and that by his signature on the instrument the person, and
the entity upon behalf of which the person acted, executed the instrument.

              Helene Nielsen Beal       (SEAL LOGO) [c89321c8932101.gif]  
Notary Public in and for the State of California   Printed Name of Notary:  
Helene Nielsen Beal   My Commission Expires:   Oct. 8, 2009
 
       

         
 
       
THE STATE OF TEXAS
  §    
 
  §    
COUNTY OF DALLAS
  §    

This instrument was acknowledged before me on the 5th day of June, 2009, by
STEPHEN P. JARCHOW.

              Mary M. Garcia       (SEAL LOGO) [c89321c8932102.gif]   Notary
Public in and for the State of Texas   Printed Name of Notary:   Mary M. Garcia
  My Commission Expires:   April 1, 2012

      BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT   Page 3

 

 